COURT OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
NO.
2-06-384-CR
                                                

 
SHAY LYNN MORGAN                                                          APPELLANT
 
                                                   V.
THE STATE OF TEXAS                                                                STATE
                                               ----------
        FROM CRIMINAL DISTRICT COURT
NO. 3 OF TARRANT COUNTY
 
                  MEMORANDUM OPINION[1]
AND JUDGMENT
                                               ----------
We
have considered AAppellant=s
Motion For Voluntary Dismissal Of Appeal In A Criminal Case.@  The motion complies with rule 42.2(a) of the
rules of appellate procedure. Tex. R.
App. P. 42.2(a).  No decision of this court having been
delivered before we received this motion, we grant the motion and dismiss the
appeal. See id.; Tex. R. App. P.
43.2(f).                                                                                                                                                                                              PER
CURIAM
 
PANEL D:   HOLMAN, GARDNER, and WALKER, JJ.
 
DO NOT PUBLISH
Tex.
R. App. P. 47.2(b)
 
DELIVERED: January 11, 2007                                                       




[1]See Tex. R. App. P. 47.4.